—Appeals from (1) an order and judgment of the Supreme Court at Special Term, entered May 16, 1978 in Albany County, which granted summary judgment in favor of defendant Mintzer Petroleum Corporation dismissing the complaint and all cross claims, and (2) an order of Supreme Court at Special Term, entered May 31, 1978 in Albany County, which granted summary judgment in favor of defendant Gulf Oil Corporation dismissing the complaint and all cross claims. Orders and judgment affirmed, with costs, on the opinion of Miner, J., at Special Term. Greenblott, J. P., Sweeney, Staley, Jr., Mikoll and Herlihy, JJ., concur.